852 F.2d 566Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Juan L. STEWARD, Plaintiff-Appellant,v.DEPARTMENT OF the NAVY, Defendant-Appellee.
No. 88-1508.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 31, 1988.Decided:  July 21, 1988.

Juan L. Steward, appellant pro se.
Michael Anson Rhine (Office of the United States Attorney), for appellee.
Before DONALD RUSSELL, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record in the district court's opinion discloses that this appeal from the court's order dismissing plaintiff's discrimination complaint brought under 42 U.S.C. Sec. 2000e-16(c) is without merit.  We accordingly affirm the judgment below on the reasoning of the district court.  Steward v. Department of the Navy, C/A No. 87-427-N (E.D.Va. Jan. 7, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.